        Case 4:20-cr-00030-BMM Document 53 Filed 09/30/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                  CR 20-30-GF-BMM

                         Plaintiff,
                                            ORDER
           vs.

 ERIC BRUCE FOWLER,

                         Defendant.

      Pending before the Court is the unopposed motion of the United States to

appear telephonically for the defendant’s detention hearing. For good cause shown,

      IT IS ORDERED that counsel for the United States may appear by

telephone at the detention hearing set for September 30, 2020. The United States

shall make arrangements with the Clerk of Court’s office.

      DATED this 30th day of September, 2020.




                                        1
